court lacked jurisdiction to sentence him because there was no enacting
                      clause set forth in the Nevada Revised Statutes. Appellant's claim did not
                      implicate the jurisdiction of the district court. See Nev. Const. art. 6, § 6;
                      NRS 171.010. We therefore conclude that the district court did not err in
                      denying appellant's motion. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.




                                                                laiTOsasi     C.J.
                                               Gibbon


                                  ritettay         ,   J.
                      Pickering

                      cc: Hon. Jerome T. Tao, District Judge
                           Tyon Hopkins
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                                 2
(0) 1947A    4(1e0,